Citation Nr: 1316977	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  04-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for organic brain syndrome, to include as secondary to service-connected malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  He also served in the Republic of Vietnam between May 1969 and April 1970 where he was awarded the Combat Infantryman Badge and Air Medal.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen previously denied claims for service connection for PTSD and organic brain syndrome secondary to service-connected malaria.  Subsequently, jurisdiction of the appeal was transferred to the RO in San Juan, Puerto Rico.  

In December 2007, the Board remanded the Veteran's claims for additional development.  In an August 2010 decision, the Board reopened the Veteran's claim for service connection for a psychiatric disability and remanded it for additional development.  The Board also remanded the issue of whether new and material evidence had been submitted to reopen a claim for service connection for organic brain syndrome.  In a July 2012 decision, the Board reopened the Veteran's claim for service connection for organic brain syndrome and remanded it, and the claim for service connection for a psychiatric disability, for additional development.  

The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, a remand of the Veteran's pending claims is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

The Board's recent remands discuss the post-service VA and private medical evidence and diagnoses concerning both claims on appeal.  The Board notes that the Veteran appeared for a VA examination in October 2012 that was scheduled as a result of the Board's July 2012 decision and remand.  In the July 2012 remand, the Board had requested a detailed and thorough medical opinion from the examiner to assist in deciding a complex appeal with several volumes of medical evidence dating back to the late 1980s.

The VA staff psychiatrist who examined the Veteran in October 2012 did not diagnose PTSD, organic brain syndrome, or any other Axis I psychiatric diagnosis, but diagnosed the Veteran with antisocial personality disorder.  Despite the actual inclusion in the report of examination of the Board's remand instruction, the examiner stated that she could not provide the opinion requested by the Board because she had been unable to find the criteria supporting a diagnosis of PTSD, organic brain syndrome, or another Axis I psychiatric disorder.  Instead, the examiner provided the Board with long definitions of antisocial personality disorder and organic brain syndrome.  

The diagnosis of antisocial personality disorder is not at issue, but rather the examiner's failure to attempt to reconcile her medical diagnosis with the other pertinent evidence of record.  The Board notes that Board had requested that the examiner, despite whatever diagnosis found, should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including: service treatment records showing treatment for malaria; VA examinations in July 1991, July 1994, August 1999, May 2002, and July 2009, indicating that the Veteran did not have an acquired psychiatric disorder or organic brain syndrome; the private opinion received in February 2009 and the private July 2009 hospital record indicating a diagnosis of PTSD; and VA and Vet Center records dated from 1989 to the present showing various psychiatric diagnoses, including PTSD, and diagnoses of cognitive disorders related to cerebral malaria.  Additionally, the examiner was to address the Veteran's statements and the accounts of the Veteran's father and brothers regarding a continuity of symptomatology of psychiatric problems since service.

While the October 2012 VA examiner may have considered some of the items listed above, the Board notes that the October 2012 VA examination and medical opinion must be considered inadequate because it did not discuss and differentiate any of the significant evidence at variance with its own conclusions.  For example, the VA examiner did not cite or discusse the private opinion received in February 2009 and the private July 2009 hospital record indicating a diagnosis of PTSD.  The examiner also did not provide a rationale for the diagnosis of the Veteran with an antisocial personality disorder when VA treatment records as recently as September 2009, noted in her report, showed a diagnosis of PTSD.  The Veteran later submitted a copy of a December 2012 VA progress note that shows a diagnosis of PTSD.  The examiner also did not differentiate the opinions from those Vet Center and VA treatment records from 1989 onward that showed various psychiatric diagnoses and diagnoses of cognitive disorders related to cerebral malaria.  Finally, the Board notes that the October 2012 VA examination included an Axis III [general medical conditions] diagnosis of a psychotic disorder not otherwise specified without ever explaining its relevance or relationship to her Axis I diagnosis of an antisocial personality disorder.  

The failure of the October 2012 VA examiner to refer to and comment on the significance, if any, of the medical evidence of record to the contrary made her examination inadequate.  Because of the lack of necessary evidentiary development, the Board finds that there has not been substantial compliance with the July 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran should be provided with another VA examination and medical opinion to obtain the information sought.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records dated from November 2012.  

2.  After the above development has been completed, schedule the Veteran for a VA examination, with a psychologist or psychiatrist who has not previously examined him, to determine the nature and etiology of any current psychiatric disorder and any organic brain syndrome.  The claims folder should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should specifically attempt to reconcile the diagnoses and opinions with all other pertinent evidence of record, including:  service medical records showing treatment for malaria; VA examinations in July 1991, July 1994, August 1999, May 2002, and July 2009, indicating that the Veteran did not have a psychiatric disability or organic brain syndrome; a private opinion received in February 2009 and a private July 2009 hospital record indicating a diagnosis of PTSD; and VA and Vet Center records dated from 1989 to the present showing various psychiatric diagnoses, including PTSD, and diagnoses of cognitive disorders related to cerebral malaria.  Additionally, the examiner should address the Veteran's statements and the accounts of the Veteran's father and brothers regarding a continuity of symptomatology of psychiatric problems since service, and any other pertinent evidence obtained pursuant to this remand.  The examiner's opinion should specifically address the following:  

a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV).  

b) Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.  

c) If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based.  

d) If a diagnosis of PTSD is warranted, the examiner should state whether the PTSD is due to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

e) Opine whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, including any psychosis, anxiety disorder, or depressive disorder, was caused or aggravated by any aspect of the Veteran's service.  

f) Diagnose any organic brain syndrome.  

g) If an organic brain syndrome is diagnosed, state whether it is at least as likely as not (50 percent or more probability) that any diagnosed organic brain syndrome was caused by the Veteran's malaria residuals.  

h) If an organic brain syndrome is diagnosed, state whether it is at least as likely as not (50 percent or more probability) that the organic brain syndrome was aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's malaria residuals.  

i) If an organic brain syndrome is diagnosed, but not found to be caused or aggravated by the Veteran's service-connected malaria residuals, state whether it is at least as likely as not (50 percent or more probability) that the organic brain syndrome was caused or aggravated by any other aspect of the Veteran's active service.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

